                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA


LOUIS HOLGER,
                             Plaintiff,
                v.                                Case No. 3:18-cv-00287-RRB

TIMOTHY MARK BURGESS,
et al.,
                             Defendants.


                                ORDER OF DISMISSAL

         Before the Court at Docket 1 is self-represented prisoner, Louis Holger’s,

complaint.

                                     BACKGROUND

         Mr. Holger filed a civil complaint titled “Notice and Claim for Equal Justice

Under The Law For Criminal Violations” on December 6, 2018. 1 The civil cover

sheet lists the plaintiffs as We the People of the United States with jurisdiction

being established because the U.S. Government is the Plaintiff. 2 The civil cover

sheet indicates that Mr. Holger seeks to sue the numerous defendants under the

United States Constitution, Unanimous Declaration of Independence, and United




1   Docket 1.
2   Docket 2.




           Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 1 of 7
Nations Universal Declaration of Human Rights. 3 Additionally, Mr. Holger filed the

Prisoner’s Application to Waive Prepayment of the Filing Fee. 4

           In his complaint, Mr. Holger seeks to sue twenty four different defendants,

including Chief Judge Timothy Burgess, Judge Gleason, Magistrate Judge Smith,

attorneys with the U.S. States Attorney’s Office and the Federal Public Defender,

the current president, U.S. Marshals Inc., United States of America Inc., the State

of Alaska Office of Children’s Services Inc., employees and attorneys with child

services, the Alaska Attorney General, the American British Accredited Registry

Association, Inc., SeaTac Federal Detention Center, and corrections and medical

staff. 5

           Mr. Holger’s complaint requests a variety of items from the Court including:

he be appointed counsel from the U.S Attorney’s Office, the Court provide service

on the defendants, and alleges that the American British Accredited Registry

Association and its supposed associated attorneys are engaged in fraud and

human trafficking. 6 The complaint included 4 attachments offered as exhibits to

the complaint. 7 Mr. Holger explicitly incorporates Exhibit 4 by reference to the


3   Docket 2.
4   Docket 3.
5   Docket 1 at 1.
6   See Docket 1.
7   Docket 1-1 – 1-4.


3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 2 of 7
             Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 2 of 7
complaint. Exhibit 4 is copy of a “Counterclaim” filed in Mr. Holger’s ongoing

criminal case, which alleges that the defendants are violating federal criminal law

regarding slavery, sexual abuse, and sex trafficking of children. 8

         For relief, Mr. Holger requests all of the defendants be taken into custody,

$1,000,000.00 be paid to “each individual people of the United States,” “the

complete and total reformation of the United States of America Inc.,” “the

immediate shutdown of the Federal Reserve System Inc.,” and to return “Lawful

Money onto the Global Platorm.” 9

                               SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a self-represented litigant seeking IFP status. In this screening,

a court shall dismiss the case at any time if the court determines that the action:

                (i)     is frivolous or malicious;

                (ii)    fails to state a claim on which relief may be granted; or

                (iii)   seeks monetary relief against a defendant who is immune
                        from such relief. 10

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted



8   See Docket 1-4.
9   Docket 1 at 4.
10   28 U.S.C. § 1915(e)(2)(B).


3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 3 of 7
           Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 3 of 7
as true, “state[s] a claim to relief that is plausible on its face.” 11 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 12 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint

and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 13 In this case, amendment would be futile.

                                       DISCUSSION

         Mr. Holger’s lawsuit is frivolous, and the action must be dismissed with

prejudice for the reasons discussed below.

                                    Frivolous Lawsuits

         In accordance with federal law, a court must dismiss a case “at any time if

the court determines that the action or appeal is frivolous or malicious.” 14 The term

frivolous, or frivolous as a matter of law, is a legal term. It means that a case or



11Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
12See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).
13See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
14   28 U.S.C. § 1915(e)(2)(B); see also 28 U.S.C. § 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).


3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 4 of 7
           Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 4 of 7
complaint “lacks an arguable basis in either in law or in fact.” 15 When a court

evaluates for whether a complaint is frivolous, it must “pierce the veil of the

complaint’s factual allegations to determine whether they are fanciful, fantastic, or

delusional.” 16    Additionally, a complaint may be frivolous if it merely repeats

pending or previously litigated claims.” 17

         Mr. Holger’s claim fails on both of these grounds. The Court reviewed

Mr. Holger’s complaint, the attached exhibits, with special care to Exhibit 4, which

is Mr. Holger’s previously filed “Counterclaim.” Mr. Holger’s claims are repeated

from his prior filings in Holger v. United States of America, Inc., Case No. 3:18-cv-

241-RRB and Holger, et al. v. Burgess, et al; Case No. 3:18-cv-277-RRB. Each

of these lawsuits were dismissed as for failure to state a claim upon which relief

may be granted and as frivolous, respectively. 18

         As previously noted in the Court’s prior order in Holger v. United States of

America, Inc., a private citizen may not sue other individual under federal criminal

laws. Federal criminal laws are created by Congress for enforcement by the

federal government. Additionally, neither the Declaration of Independence, nor the

U.N. Declaration of Human Rights provide private causes of actions for lawsuits in


15   Neitzke v. Williams, 490 U.S. 319, 325 (1989).
16   Neitzke, 490 U.S. at 327-28; see also Denton v. Hernandez, 504 U.S. 25, 33 (1992).
17   Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995).
18Holger v. United States of America, Inc., Case No. 3:18-cv-241-RRB at Docket 15;
Holger, et al. v. Burgess, et al; Case No. 3:18-cv-277-RRB at Docket 11.

3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 5 of 7
            Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 5 of 7
federal court. There is no legal basis for Mr. Holger’s lawsuit; nor rational facts to

support such claims.          Moreover, the complaint merely repeats previously

dismissed allegations for lack of support in fact or law. Once again, Mr. Holger

repeats his vast conspiracy claims identifying those in the public sphere or in his

near vicinity with whom he is dissatisfied. Mr. Holger’s case does not provide an

arguable basis in law or fact, and merely repeats prior dismissed claims.

Therefore, this lawsuit is frivolous as a matter of law.

        For the reasons discussed above, this case must be dismissed for

frivolousness.

                                         Conclusion

        Based upon the Court’s screening, Mr. Holger’s case is DISMISSED WITH

PREJUDICE, because the action is frivolous.

        IT IS THEREFORE ORDERED:

1. The Complaint, at Docket 1, is DISMISSED WITH PREJUDICE for

     frivolousness;

2. This dismissal constitutes a “strike” under 28 U.S.C. § 1915(g). 19 Mr. Holger

     has three “strikes.” However, for record keeping purposes this dismissal is also




19 28 U.S.C. § 1915(g) provides that a prisoner who files more than three actions or
appeals in any federal court in the United States which are dismissed as frivolous or
malicious or for failure to state a claim upon which relief may be granted, will be prohibited
from bringing any other actions without prepayment of fees unless the prisoner can
demonstrate that he or she is in ‘imminent danger of serious physical injury.”

3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 6 of 7
          Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 6 of 7
   recorded as a strike.        The Clerk of Court is directed to no longer accept

   Mr. Holger’s filings without pre-screening and approval from the Court or

   prepayment of the filing fee;

3. The Prisoner’s Application to Waive Prepayment of the Filing Fee, at Docket 3,

   is DENIED;

4. The Clerk of Court is directed to enter a Judgment in this case accordingly.



       DATED at Anchorage, Alaska, this 16th day of January, 2019.

                                               /s/ Ralph R. Beistline
                                               Senior United States District Judge




3:18-cv-287-RRB, Holger. v. Burgess, et al.
Order to Dismiss
Page 7 of 7
          Case 3:18-cv-00287-RRB Document 6 Filed 01/16/19 Page 7 of 7
